UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1978



LINDA M. WRIGHT,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CA-02-62-2)


Submitted:   January 14, 2004          Decided:     February 13, 2004


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda M. Wright, Appellant Pro Se.       Mona M. Bennett, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, Sara Bugbee
Winn, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Linda M. Wright seeks review of the district court’s

decision, adopting the magistrate judge’s recommendation, affirming

the Commissioner’s denial of social security disability benefits

pursuant to 20 C.F.R. § 404.1520(f) (2003).           Our review of the

record discloses that the Commissioner’s decision is based upon

substantial evidence and is without reversible error. In addition,

we decline to consider the new evidence that Wright submitted on

appeal    because it fails to meet the requirements set forth in

Borders   v.   Heckler,   777   F.2d     954,   955   (4th   Cir.    1985).

Accordingly, we affirm the district court’s order.           See Wright v.

Barnhart, No. CA-02-62-2 (W.D. Va. July 29, 2003).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                 - 2 -